NO. COA13-911

                      NORTH CAROLINA COURT OF APPEALS

                           Filed:    15 July 2014


NORLINDA PHILBECK,
     Employee,
     Plaintiff

      v.                                  From The North Carolina
                                          Industrial Commission
                                          I.C. No. X60971
UNIVERSITY OF MICHIGAN,
     Employer,

and

STAR INSURANCE COMPANY,
     Carrier,
     Defendants.


      Appeal   by   defendants   from   opinion   and    award    entered   25

April 2013 by the North Carolina Industrial Commission.                Heard

in the Court of Appeals 8 January 2014.


      Bobby L. Bollinger, Jr. for plaintiff-appellee.

      Rudisill White & Kaplan, P.L.L.C., by John R. Blythe, for
      defendants-appellants.


      DAVIS, Judge.


      University     of   Michigan      and   Star      Insurance    Company

(collectively “Defendants”) appeal from the Opinion and Award of

the   North    Carolina   Industrial    Commission      (“the    Commission”)

awarding Norlinda Philbeck (“Plaintiff”) workers’ compensation
                                          -2-


benefits.      The primary issue before us is whether the Commission

erred in concluding that Plaintiff’s accident was                          due to     an

unexplained     fall     and,    therefore,      compensable.        After      careful

review, we affirm the Commission’s Opinion and Award.

                                 Factual Background

    Plaintiff is a 67-year-old woman who was employed at the

time of her injury by the University of Michigan as a field

interviewer in social sciences research.                  Plaintiff’s job duties

required    her   to     travel    from   her     home    in    North   Carolina      to

various    locations      on     the   East     Coast    to    interview      potential

participants for a research study.                Plaintiff would travel to an

assigned location and interview randomly selected individuals.

    On     8   August     2011,    Plaintiff       was    in    Columbia,      Maryland

conducting interviews for the study.                   Plaintiff visited a small

apartment      complex     and     attempted      to     interview      one    of    the

residents.        When    she     discovered      that    the    resident      was   not

eligible to participate in the study, Plaintiff began walking

back to her vehicle.            On the way to her vehicle, Plaintiff fell

and fractured her left arm near her wrist.                         At the hearing

before the deputy commissioner, Plaintiff testified: “I don’t

know why I fell. . . . I might have stumbled.                    I don’t know what

happened. . . . Seconds after I hit the ground I think that I –

I was kind of dazed.            I think I might have been on the ground a

few seconds and then I looked at my arm and I could see that it
                                                  -3-


was knocked out of place.                   It was deformed.”

       Plaintiff was transported to Laurel Regional Hospital for

treatment, and medical personnel administered various tests in

an effort to determine why she had fallen.                           Plaintiff testified

that the emergency room staff “didn’t know why [she] fell” and

“said there was no medical reason.”                          Medical records from the

emergency room indicated that Plaintiff had suffered a fall, was

unable to explain what caused her to fall, and had experienced a

loss   of    consciousness.                 Dr.    Michael    E.    Carlos,     one    of   her

treating     physicians          at    Laurel       Regional       Hospital,     noted      that

“vasovagal     mechanism”             was    the    “most     likely      reason      for   the

syncope      [loss    of     consciousness]”               and     that   the    injury       to

Plaintiff’s arm was a “left radioulnar fracture.”

       Dr.   Neveen    Habashi          (“Dr.       Habashi”),      Plaintiff’s        primary

care physician since 2006, reviewed Plaintiff’s medical records

from Laurel Regional Hospital and opined that Plaintiff’s fall

was caused by heat exhaustion.                          Dr. Habashi was not, however,

able to state with a reasonable degree of medical certainty that

heat exhaustion was the cause of Plaintiff’s fall.                              Instead, Dr.

Habashi noted that since Plaintiff had “no underlying medical

problems that would predispose her” to falling and passing out,

Plaintiff’s     fall       was    likely          “environmentally        related.”          Dr.

Habashi also acknowledged that at the time she concluded that

Plaintiff’s fall was probably heat related, she was not aware of
                                           -4-


the note on Plaintiff’s intake records from the hospital stating

that Plaintiff “was not overheating.”

       When     Plaintiff     returned      to    North    Carolina,     she        sought

treatment       for   her     left   arm    from     Dr.    Mark    McGinnis        (“Dr.

McGinnis”),      an     orthopedic    surgeon.        Dr.    McGinnis        surgically

repaired the fracture on 15 August 2011 using a dorsal plate and

seven    surgical       screws.      Plaintiff      subsequently        had    numerous

follow-up visits with Dr. McGinnis.                 Dr. McGinnis took Plaintiff

out of work until 6 September 2011, at which time he released

her to work with a one-pound lifting restriction for her left

arm.     On 18 October 2011, Dr. McGinnis placed Plaintiff on a

left arm lifting restriction of no more than 20 pounds.                             On 12

December 2011, Dr. McGinnis concluded that Plaintiff had reached

maximum    medical       improvement       and    released       Plaintiff     to    work

without restrictions.

       Plaintiff      filed    a   Form    18    seeking   workers’     compensation

benefits in connection with her 8 August 2011 fall, and on 15

November 2011, Defendants denied Plaintiff’s claim on the basis

that the “alleged injuries were a result of [an]                             idiopathic

condition.”       The matter was heard by Deputy Commissioner Phillip

A. Holmes on 22 May 2012.             Deputy Commissioner Holmes filed an

opinion and award on 22 October 2012 concluding that Plaintiff’s

injury    was    “due    to   factors      that    were    not    job   related”      and

denying her claim for workers’ compensation benefits.
                                            -5-


      Plaintiff      appealed,        and    the    Full    Commission        heard   the

matter on 1 March 2013.           In its Opinion and Award filed on 25

April 2013, the Commission, with one commissioner dissenting,

reversed the deputy commissioner and awarded Plaintiff temporary

total disability benefits.             Defendants appealed to this Court.

                                       Analysis

I. Compensability of Plaintiff’s Injury

      Our   review    of   an    opinion          and   award     of    the   Industrial

Commission   is    “limited      to    consideration         of    whether     competent

evidence supports the Commission’s findings of fact and whether

the   findings     support      the    Commission’s         conclusions        of   law.”

Richardson v. Maxim Healthcare/Allegis Grp., 362 N.C. 657, 660,

669 S.E.2d 582, 584 (2008).                  When reviewing the Commission’s

findings of fact, this Court’s “duty goes no further than to

determine whether the record contains any evidence tending to

support the finding[s].”               Id.        (citation and quotation marks

omitted).

      The findings of fact made by the Commission are conclusive

on appeal if supported by competent evidence even if there is

also evidence that would support a contrary finding.                            Nale v.

Ethan Allen, 199 N.C. App. 511, 514, 682 S.E.2d 231, 234, disc.

review   denied,     363   N.C.       745,    688       S.E.2d    454    (2009).      The

Commission’s conclusions of law, however, are reviewed de novo.

Gregory v. W.A. Brown & Sons, 212 N.C. App. 287, 295, 713 S.E.2d
                                           -6-


68, 74, disc. review denied, ___ N.C. ___, 719 S.E.2d 26 (2011).

Evidence supporting the plaintiff’s claim is to be viewed in the

light most favorable to the plaintiff, and the plaintiff is

entitled to the benefit of any reasonable inferences that may be

drawn from the evidence.             Adams v. AVX Corp., 349 N.C. 676, 681,

509 S.E.2d 411, 414 (1998).

      Under    the        Workers’     Compensation        Act,     an     injury     is

compensable if the claimant proves three elements:                            “(1) that

the injury was caused by an accident; (2) that the injury was

sustained in the course of the employment; and (3) that the

injury arose out of the employment.”                   Hedges v. Wake Cty. Pub.

Sch. Sys., 206 N.C. App. 732, 734, 699 S.E.2d 124, 126 (2010)

(citation and quotation marks omitted), disc. review denied, ___

N.C. ___, 705 S.E.2d 746 (2011).                  Here, Defendants acknowledge

that Plaintiff’s injury was (1) caused by an accident; and (2)

sustained     in    the    course     of    her   employment.            However,     the

Commission erred in awarding compensation, they argue, because

the   injury       did    not   arise       out   of   Plaintiff’s         employment.

Specifically,       they    contend        that   Plaintiff   fell        because     she

fainted and, as such, her injury could not be deemed compensable

under the doctrine of “unexplained falls.”

      In a workers’ compensation case, if the cause or origin of

a fall is unknown or undisclosed by the evidence, “we apply case

law   unique       to    unexplained       fall   cases.          When    a    fall   is
                                             -7-


unexplained, and the Commission has made no finding that any

force   or    condition        independent       of    the    employment        caused   the

fall, then an inference arises that the fall arose out of the

employment.”        Id. at 736, 699 S.E.2d at 127.                     This inference is

permitted because when the cause of the fall is unexplained such

that    “[t]here     is        no    finding    that     any      force    or    condition

independent     of       the    employment      caused       or   contributed      to    the

accident[,]     .    .    .    the    only     active    force     involved      [is]    the

employee’s exertions in the performance of his duties.”                                  Id.

(citation omitted).

       Unexplained falls, however, are differentiated in our case

law from falls associated with an idiopathic condition of the

employee.     “An idiopathic condition is one arising spontaneously

from    the   mental          or    physical       condition      of     the    particular

employee.”      Hodges v. Equity Grp., 164 N.C. App. 339, 343, 596

S.E.2d 31, 35 (2004) (citation and quotation marks omitted).

Unlike a fall with an unknown cause — where “an inference that

the fall had its origin in the employment is permitted” — a fall

connected to an idiopathic condition is not presumed to arise

out of the employment.               Id. at 344, 596 S.E.2d at 35 (citation

and quotation marks omitted).                  Instead, the compensability of an

injury caused by a fall associated with an idiopathic condition

is determined as follows:
                                        -8-


         (1) Where the injury is clearly attributable
         to an idiopathic condition of the employee,
         with   no   other   factors  intervening   or
         operating to cause or contribute to the
         injury, no award should be made; (2) Where
         the injury is associated with any risk
         attributable to the employment, compensation
         should be allowed, even though the employee
         may   have   suffered   from  an   idiopathic
         condition which precipitated or contributed
         to the injury.

Hollar v. Montclair Furniture Co., 48 N.C. App. 489, 496, 269

S.E.2d 667, 672 (1980).

    Defendants          argue    that    Plaintiff’s       injury       was     not

compensable because her fall (1) was a result of an idiopathic

condition; and (2) was not associated with any risk attributable

to her employment.          In making this argument, Defendants rely

primarily on Hollar.        In Hollar, the plaintiff was working in an

“extremely hot” and poorly ventilated work environment when she

“suddenly,   for   an     unexplained     reason,   felt    as    if    she    were

passing out.”      Id. at 490, 269 S.E.2d at 669.                The plaintiff

fainted, fell to the floor, and struck her back.                 The Commission

concluded that the plaintiff’s injury was not compensable, and

she appealed to this Court.         Id. at 489, 269 S.E.2d at 668.

    On appeal, we first noted that the plaintiff’s fall “d[id]

not come within the ‘unexplained’ category of falls” because “it

[was] clear that [the] plaintiff fell because she fainted.”                     Id.

at 491, 269 S.E.2d at 669.         Consequently, we determined that the

compensability     of    the    plaintiff’s   claim    turned      on    why    she
                                        -9-


fainted — specifically, “whether [her] fainting was caused in

any part by the conditions or circumstances of her employment.”

Id. at 497, 269 S.E.2d at 672.           Because the record was devoid of

any   medical     evidence   as    to   why     the    plaintiff   fainted,   we

remanded the matter to the Commission so that it could determine

if the plaintiff’s fainting was caused solely by an idiopathic

condition    or    if   it   was   in    some    way    associated   with     the

conditions of her employment.           Id.

      Defendants contend that this Court’s decision in Hollar is

controlling in the present case.              As such, they argue that the

Commission erred in applying the law of unexplained falls to

Plaintiff’s claim.      We disagree.

      Here, in determining that Plaintiff’s injury arose from her

employment and was therefore compensable, the Commission made

the following pertinent findings of fact:

            4. The fall on August 8, 2011, occurred
            while Plaintiff was walking in a parking lot
            after   the   conclusion   of   an    attempted
            interview    at    an    apartment     complex.
            Plaintiff had been out of her car for
            approximately 10 to 15 minutes when she
            fell.   Plaintiff does not recall what, if
            anything, caused her to fall.      She did not
            recall any broken pavement or objects that
            caused her fall.

            5. Immediately after the fall, Plaintiff was
            taken by an ambulance and admitted to Laurel
            Regional Hospital, whereupon she informed
            her medical providers that “she was not
            overheated” prior to the fall.      She was
            unable to tell the Emergency Room staff why
                    -10-


she   fell.     The   ambulance   crew  that
transported Plaintiff interviewed an unnamed
witness at the scene of the fall, who
reported that she did not see any obvious
reason to cause Plaintiff’s fall.

6.   While   admitted  to    Laurel   Regional
Hospital, Dr. Michael E. Carlos, treated
Plaintiff    and   noted    that    “vasovagal
mechanism” was the “most likely reason for
the    syncope”    and    that     dehydration
“predisposed her to vasovagal syncope.”

. . . .

8. On August 19, 2011, Plaintiff treated
with her primary care physician, Dr. Naveen
Habashi.   Dr. Habashi opined that Plaintiff
fainted   and  fell   due   to   exposure   to
environmental elements, such as overheating.
Dr. Habashi also opined that the facts
related to Plaintiff’s food and fluid intake
prior to the fall were “consistent with a
person   potentially    suffering    from    a
dehydration condition,” and that dehydration
contributed    to    Plaintiff’s     fainting.
However, Dr. Habashi was not able to testify
to a reasonable degree of medical certainty
that heat exhaustion, dehydration, or any
other medical condition caused Plaintiff’s
fall.     The Full Commission finds Dr.
Habashi’s testimony to be speculative with
regard to the cause of Plaintiff’s fall and
assigns little weight to the opinions of Dr.
Habashi.    Dr. Habashi testified that the
diagnosis made by Dr. Carlos of “vasovagal
mechanism” is a non-specific diagnosis and
by itself, it does not explain why Plaintiff
fell.

. . . .

12.   Plaintiff   at  various   times  has
speculated that she may have fallen due to
being overheated, dehydrated, or stressed,
but Plaintiff consistently reported and
testified that she actually does not know
                                    -11-


              what caused her to fall.     Based upon the
              preponderance of the credible evidence of
              record, the Full Commission finds that there
              is insufficient evidence that Plaintiff was
              overheated due to her work environment, and
              there   is    insufficient   evidence   that
              Plaintiff fainted and fell due to heat
              exhaustion.

              13. Plaintiff recalled the sight of almost
              hitting the ground and seeing her deformed
              wrist immediately after the fall while lying
              on the ground. Plaintiff testified that she
              may have been dehydrated on August 8, 2011,
              because she did not eat or drink any fluids
              between breakfast at 8:00 a.m. and the fall
              which occurred at 2:30 p.m., but there is
              insufficient medical evidence to support a
              finding that she fell due to dehydration.

              14.   The   Full   Commission    finds  that
              Plaintiff’s fall was due to factors that
              were not disclosed by the evidence, and that
              her fall was unexplained.      There was no
              competent medical opinion evidence presented
              to establish a medical or idiopathic reason
              for her fall.

Based on these findings, the Commission concluded as a matter of

law   that    “Plaintiff’s   unexplained    fall   on   August   8,   2011,

constitute[d] a compensable injury by accident.”

      Contrary       to    Defendants’      contention,      Hollar      is

distinguishable from the present case.         In Hollar, the fact that

it was the plaintiff’s fainting episode that caused her to fall

and sustain an injury was uncontroverted.          Hollar, 48 N.C. App.

at 491, 269 S.E.2d at 669.           Here, conversely, the Commission

found that the medical evidence did not sufficiently establish

the   cause    of   Plaintiff’s   fall.    Furthermore,   the    Commission
                                         -12-


declined to make a finding that Plaintiff did, in fact, faint.

We believe that based on the conflicting evidence in the record,

the absence of such a finding was permissible.

      Plaintiff stated on several occasions that she does not

know why she fell.           While at various times she speculated that

she could have been overheated, dehydrated, or stressed at the

time she fell, she provided no consistent explanation of the

reason    for    her    fall.      The     medical      evidence     suggests       that

Plaintiff suffered a loss of consciousness at some point but

fails to provide clarity as to whether Plaintiff fell because

she   fainted.         The    Commission       determined     that   the    testimony

offered    by    Dr.     Habashi     regarding         the    possible      cause    of

Plaintiff’s     fall    was     speculative      and   assigned      that   testimony

little weight.         The Commission therefore concluded that there

was insufficient credible evidence that Plaintiff fell due to

heat exhaustion or dehydration.

      It is well established that the Commission “is the sole

judge of the credibility of the witnesses and the weight to be

given their testimony.”           Deese v. Champion Int’l Corp., 352 N.C.

109, 115, 530 S.E.2d 549, 552 (2000) (citation and quotation

marks    omitted).       As     such,    its    determinations       regarding      the

credibility of witnesses or the weight certain evidence is to be

accorded are not reviewable on appeal.                       See Seay v. Wal-Mart

Stores, Inc., 180 N.C. App. 432, 434, 637 S.E.2d 299, 301 (2006)
                                           -13-


(“This Court may not weigh the evidence or make determinations

regarding the credibility of the witnesses.”).

       The   Commission’s        findings      that   Plaintiff       “does     not    know

what   caused     her    to     fall”   and    “recalled       the    sight    of   almost

hitting the ground” are supported by competent record evidence.

Furthermore, these findings were not challenged by Defendants on

appeal   and      are    thus    binding      on   this    Court.      See     Allred    v.

Exceptional Landscapes, Inc., ___ N.C. App. ___, ___, 743 S.E.2d

48, 51 (2013) (“Unchallenged findings of fact are presumed to be

supported by competent evidence and are binding on appeal.”).

The    Commission’s       findings      as    to    the    appropriate        weight    and

consideration to be accorded to the medical evidence regarding

the various theories             of why Plaintiff might have fallen are

within its discretion as the trier of fact, and this Court is

“not at liberty to reweigh the evidence and to set aside the

findings     of    the    Commission,        simply   because        other    inferences

could have been drawn and different conclusions might have been

reached.”       Hill v. Hanes Corp., 319 N.C. 167, 172, 353 S.E.2d

392, 395 (1987) (citation and quotation marks omitted).

       Once the Commission determined that the evidence suggesting

Plaintiff’s       fall     occurred        because        of   heat    exhaustion        or

dehydration was speculative and entitled to little to no weight,

there was no remaining evidence regarding the cause or origin of

her fall.      Consequently, we cannot conclude that the Commission
                                     -14-


erred in its ultimate determination that Plaintiff’s fall was

unexplained and “due to factors that were not disclosed by the

evidence.”    See Sheenan v. Perry M. Alexander Constr. Co., 150

N.C. App. 506, 514, 563 S.E.2d 300, 305 (2002) (explaining that

Commission is sole judge of weight and credibility of evidence

and, as such, may accord less weight to testimony of medical

expert if    it determines     that expert’s opinions are based on

inaccurate account of circumstances surrounding injury).

    Thus, the Commission’s findings that (1) Plaintiff does not

know why she fell; and (2) the medical theories explaining the

various   possible    causes   of    her     fall   were   speculative    and

unsupported by sufficient evidence, support its legal conclusion

that Plaintiff’s fall was unexplained.              See Slizewski v. Int’l

Seafood, Inc., 46 N.C. App. 228, 232, 264 S.E.2d 810, 813 (1980)

(holding that workers’ compensation claim was compensable where

plaintiff could not recall why he fell and “[t]he evidence, or

lack thereof, on the cause of the fall is sufficient to sustain

the finding that the cause of the fall was unknown”).              As such,

we affirm the Commission’s determination that Plaintiff’s injury

was compensable.

II. Temporary Total Disability Benefits

    Defendants       next   assert    that    the    Commission   erred    in

awarding Plaintiff temporary total disability benefits beyond 12

December 2011, the date Plaintiff was released to return to work
                                 -15-


without any permanent restrictions.      Defendants argue that as of

that date she could no longer establish that her injury was

affecting her ability to earn her pre-injury wage and that, for

this reason, an award of temporary total disability benefits was

improper.     We disagree.

      “The term ‘disability’ means incapacity because of injury

to earn the wages which the employee was receiving at the time

of injury in the same or any other employment.”            N.C. Gen. Stat.

§   97-2(9)   (2013).    Accordingly,   to   support   a    conclusion   of

disability, the Commission must find

                 (1) that plaintiff was incapable after
                 his injury of earning the same wages he
                 had earned before his injury in the
                 same employment, (2) that plaintiff was
                 incapable after his injury of earning
                 the same wages he had earned before his
                 injury in any other employment, and (3)
                 that this individual’s incapacity to
                 earn was caused by plaintiff’s injury.

Hilliard v. Apex Cabinet Co., 305 N.C. 593, 595, 290 S.E.2d 682,

683 (1982).      A claimant may prove the first two elements of

disability through several methods, including

                 (1) the production of medical evidence
                 that he is physically or mentally, as a
                 consequence of the work related injury,
                 incapable of work in any employment;
                 (2) the production of evidence that he
                 is capable of some work, but that he
                 has, after a reasonable effort on his
                 part, been unsuccessful in his effort
                 to    obtain   employment;    (3)   the
                 production of evidence that he is
                 capable of some work but that it would
                                      -16-


                   be   futile    because  of   preexisting
                   conditions, i.e., age, inexperience,
                   lack   of   education,  to  seek   other
                   employment; or (4) the production of
                   evidence that he has obtained other
                   employment at a wage less than that
                   earned prior to the injury.

Russell v. Lowes Prod. Distrib’n, 108 N.C. App. 762, 765, 425

S.E.2d 454, 457 (1993) (internal citations omitted); see Medlin

v. Weaver Cooke Constr., LLC, ___ N.C. ___, ___ S.E.2d ___, slip

op. at 12-13 (No. 411A13) (filed Jun. 12, 2014) (explaining that

plaintiff “may prove the first two elements through any of the

four    methods   articulated    in   Russell,     but   these   methods   are

neither statutory nor exhaustive”).              “In addition, a claimant

must also satisfy the third element, as articulated in Hilliard,

by proving that his inability to obtain equally well-paying work

is because of his work-related injury.”              Medlin, ___ N.C. ___,

___ S.E.2d ___, slip op. at 13.

       “The absence of medical proof of total disability . . .

does not preclude a finding of disability under one of the other

three Russell tests.”       Britt v. Gator Wood, Inc., 185 N.C. App.

677, 684, 648 S.E.2d 917, 922 (2007) (citation, quotation marks,

and brackets omitted) (concluding that plaintiff could still be

disabled under second or third prong of Russell test despite

being   released    to   work   without      restrictions).      Here,   citing

Hilliard,    the Commission found Plaintiff had proved that — as a

result of her injury and despite a reasonable effort on her part
                                              -17-


—   she   was    unable     to    obtain       suitable       employment       within    her

restrictions.          Specifically, the Commission found that once

Plaintiff was released             to return to             work, the University of

Michigan did not have a job available for her and that Plaintiff

“engaged in an unsuccessful, reasonable job search after being

released to work with restrictions, but received no job offers.”

The    Commission     further      found       that    Plaintiff’s        reasonable      job

search     continued      until        2    February        2012,    when     she    refused

suitable       employment     offered          to     her    by     the     University     of

Michigan.        As   such,      the       Commission       concluded     that      Plaintiff

“suffered a loss in wage earning capacity as a result of her

compensable injury . . . through February 2, 2012” but “has

failed to prove any loss of wage earning capacity as a result of

her compensable August 8, 2011 injury after February 2, 2012.”

       These    findings      are          supported    by     Plaintiff’s          testimony

regarding both her job search and her ongoing experience with

pain    and    range-of-motion         limitations          after    being    released     to

work.     See Davis v. Hospice & Palliative Care of Winston-Salem,

202 N.C. App. 660, 670, 692 S.E.2d 631, 638 (2010) (“In addition

to medical testimony, an employee’s own testimony that he is in

pain may be evidence of disability.”                         (citation and quotation

marks omitted)).        Nor do Defendants specifically challenge these

findings.       As such, they are binding on appeal.                        See Strezinski

v. City of Greensboro, 187 N.C. App. 703, 706, 654 S.E.2d 263,
                                   -18-


265 (2007) (“Findings of fact that are not challenged on appeal

are binding on this Court.”), disc. review denied, 362 N.C. 513,

668 S.E.2d 783 (2008).          Because the Commission’s findings of

fact support its conclusion that Plaintiff established that she

was unable to earn her pre-injury wage in the same or any other

employment from 12 December 2011 to 2 February 2012 under the

second prong of Russell and that Plaintiff’s inability to earn

her   pre-injury   wage   was   caused    by   her   injury,   we    overrule

Defendants’   argument    and    affirm    the   Commission’s       award   of

temporary total disability benefits to Plaintiff.

                                Conclusion

      For the reasons stated above, we affirm the Commission’s

Opinion and Award.

      AFFIRMED.

      Judges STEELMAN and STEPHENS concur.